DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 11/02/20.
Claims 1-9 are currently pending and have been examined.

Priority

Applicant’s specification states, at para. [0001], “This application claims the benefit of U.S. Design Patent granted September 24, 2019 and U.S. Design Patent No. D860683 the entire contents of which are hereby incorporated by reference.”  Examiner notes that Design Patent No. D860683 is entitled “Baby Pillow Gripper” and claims an “ornamental design” by which to attach a baby bottle to a pillow.  There is no disclosure of any medical conditions, color-coding items by medical diagnosis, a Universal Chart or color code chart, items such as pillow case, wristband, and hat, applying a color-coded accessory to a patient or exposing a healthcare provider to the color coded accessory.  As such, a priority date of 11/02/20 is being given for claims 1-9.  


Notice to Applicant

Invention I, claims 1-3 and Invention II, claims 4-9 are directed to inventions which are not directly corresponding claims.  Invention I is drawn to a product and Invention II is directed to a process for using the product.  No restriction requirement has been made at this time. It is noted that Invention I and Invention II have not been restricted because there would be no serious search burden to examine both inventions at this time. It is noted that if the inventions are amended such that they further diverge in scope which would constitute a serious burden, a restriction may be required in a subsequent action.

Claim Objections

Claims 1-9 are objected to because of the following informalities:  The claims are replete with grammatical, typographical and idiomatic errors.  Appropriate correction is required.
Claim 3 is objected to for the following informalities:  
In line 2, “diagnose” appears to be a typographical error in the context of the sentence.  For purposes of examination, it is being interpreted as “diagnosis”.  Please correct or explain on the record. 
Claim 3 contains two sentences.  Per MPEP 808.01(m), “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”  Appropriate correction is required.  
Claim 7 is objected to for the following informalities: “color code Chart” contains capitalized “C” in “Chart” which is believed to be a typographical error.  Please correct or explain on the record. 	
Claim 9 is objected to for the following informalities:  
In line 2, “diagnose” appears to be a typographical error in the context of the sentence.  For purposes of examination, it is being interpreted as “diagnosis”.  Please correct or explain on the record. 
In line 3, “Medication” is capitalized which is believed to be a typographical error.  Please correct or explain on the record.
	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “comprising a color-coded accessory wherein the color code indicates a medical diagnosis” in lines 1-2.  There is insufficient basis for “the color code” in this claim. For purposes of examination, it is being interpreted as “comprising a color-coded accessory wherein a color code of the accessory indicates a medical diagnosis”. 
Claim 1 recites the limitation "the Universal Chart group” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3 inherit the deficiencies of parent Claim 1 and are subsequently rejected. 
Claim 2 recites the limitation “wherein the color-coded accessory is a colored pillow, a bib, a pillow, a pillowcase and wristband” which renders the claim indefinite. It is unclear how “a colored pillow” and “a pillow” are different from each other.  Further, based on the context of the specification, it is unclear if only the first pillow is colored, or if the bib, pillowcase and wristband are also intended to be colored.  Please clarify claim language. 
Claim 2 contains recitation of “wherein the color-coded accessory is a colored pillow, a bib, a pillow, a pillowcase and wristband used with a universal chart for infants and adults hospitalized or clinics during admissions” which renders the claim indefinite as it appears to be a run-on sentence/grammatically incorrect, and the meaning of the underlined, italicized portion is unclear.  For purposes of examination, Examiner is interpreting this claim as follows: “wherein the color-coded accessory is a colored pillow, a bib, a pillow, a pillowcase and wristband used with a universal chart for infants and adults who have been hospitalized”.  
Claim 2 contains recitation of “a universal chart” which renders the claim indefinite. It is unclear if this refers to the same “Universal Chart” in Claim 1.  Please use correct articles (“the”) if it is the same chart as in Claim 1; if it is a different chart, please distinguish. Examiner recommends streamlining capitalization of terms such as “Universal Chart” throughout all claims. 
Claim 3 contains recitation of “wherein the color-coded pillow and items refer to the diagnose categories Universal Chart functioning as an alert system” which renders the claim indefinite as it is grammatically incorrect and the meaning is unclear.  It is unclear what “items” refers to.  For purposes of examination, it is being interpreted as “wherein the color-coded pillow and color-coded accessories refer to the diagnosis categories in the Universal Chart, and function as an alert system”.  Please correct or explain on the record.  
Claim 3 contains recitation of “This is used as a second measurement of safety” which is a non-limiting intended use. It is unclear how the colored pillows and items are used as a “second measurement” of safety (e.g., what is the first measurement?). It is also unclear what constitutes a “measurement of safety”.  
Claim 4 providing a color-coded accessory wherein the color code is associated with a medical diagnosis”.  There is insufficient basis for “the color code” in this claim. For purposes of examination, it is being interpreted as “providing a color-coded accessory wherein a color code of the color-coded accessory is associated with a medical diagnosis”.  
Claim 4 contains recitation of “providing a color-coded accessory, wherein the color code is associated with a medical diagnosis selected from the group consisting of white-substance abuse, pink-diabetes, yellow- human immunodeficiency virus, blue-cancer, red-cardiac, green-respiratory, orange-tuberculosis, purple-seizure, brown-Covid-19, black-suicide watch, and red, white and blue-post-traumatic stress disorder and Covid-19 virus”. It is unclear how a red, white and blue accessory can represent both post-traumatic stress disorder and Covid-19 virus. Per parallel independent claims 1 and 7, per Fig. 9, and per Specification, Examiner is interpreting this to be a typographical or copy/paste error. Examiner is interpreting this as “red, white and blue-post-traumatic stress disorder”. 
Claim 4 contains recitation of “the visible vicinity…”.  There is insufficient antecedent basis for this in the claim. 
Claim 4 contains recitation of “selected from the group consisting of…” in line 3. There is insufficient antecedent basis for “the group” in this claim.  
Claims 5-6 inherit the deficiencies of parent Claim 4 and are subsequently rejected. 
Claim 5 recite the limitation “wherein the color-coded accessory is a colored pillow, a bib, a pillowcase, a hat and wristband” which renders the claim indefinite. First, “accessory” is singular so it is unclear how “the color-coded accessory” can be 5 different items.  It is unclear if this is intended to be “wherein the color-coded accessory is one of a colored pillow, a bib…”.  Second, based on the context of the specification, it is unclear if only the first pillow is colored, or if the bib, pillowcase, hat and wristband are also intended to be colored. Please clarify claim language. 
Claim 6 is rendered indefinite as it is a run-on sentence and is grammatically incorrect.  Claim 6 currently reads, “The method of claim 4, wherein the colored pillow is made from natural soft fabrics colored items use pillow, hat, bib and wristbands”.  The sentence is grammatically incorrect and it is unclear what the underlined and italicized portion is intended to convey.  For purposes of examination, it is being interpreted as “The method of claim 4, wherein the colored pillow is made from natural soft fabrics”; it is being interpreted that inclusion of the underlined/italicized portion was a typographical/copy-paste error and was not intended to be included in this claim.  Please correct or explain on the record. 
Claim 7 recites the limitation “comprising a color-coded accessory wherein the color code Chart is associated with a medical diagnosis the color code Chart” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear if this is intended to refer to the “Universal Chart” as in Claim 1. Please consider streamlining terminology throughout claims for consistency.  
Claim 7 contains recitation of “selected from the group consisting of…” in line 3. There is insufficient antecedent basis for “the group” in this claim.  
Claim 7 contains recitation of “applying the color-coded accessory to the patient…” in line 7.  There is insufficient antecedent basis for “the patient” in the claim. 
Claim 7 contains recitation of “the visible vicinity…” in line 7.  There is insufficient antecedent basis for this in the claim. 
Claim 7 recites the limitation “exposing a healthcare provider to the color-coded accessory, wherein the color-code alerts the healthcare provider to the medical diagnosis of the patient, thereby decreasing the probability of the health care provider administering an incorrect medication or treatment to the patient instead of providing enhancing patient safety”, which renders the claim indefinite. The sentence is grammatically incorrect and it is unclear what the underlined and italicized portion is intended to convey.  For purposes of examination, it is being interpreted as “exposing a healthcare provider to the color-coded accessory, wherein the color-code alerts the healthcare provider to the medical diagnosis of the patient, thereby decreasing the probability of the health care provider administers an incorrect medication or treatment to the patient”; it is being interpreted that inclusion of the last underlined/italicized portion was a typographical/copy-paste error and was not intended to be included in this claim.    
Claim 7 contains recitation of “exposing a healthcare provider to the color-coded accessory, wherein the color-code alerts the healthcare provider to the medical diagnosis of the patient, thereby decreasing the probability of the health care provider administering an incorrect medication or treatment to the patient instead of providing enhancing patient safety.” It is unclear how merely “exposing a healthcare provider” to a color coded accessory can decrease the probability of the healthcare provider administering an incorrect treatment, as the action of administering a treatment to a patient is a choice/decision made by the healthcare provider.  It is unclear how a person can be made to perform/not perform any particular action such as administering/not administering a treatment.  
Claims 8-9 inherit the deficiencies of parent Claim 7 and are subsequently rejected. 
Claim 8 recites the limitation “wherein the color-coded accessory is a colored pillow, a bib, a pillowcase, a hat and wristband” which renders the claim indefinite. First, “accessory” is singular so it is unclear how “the color-coded accessory” can be 5 different items.  Second, based on the context of the specification, it is unclear if only the first pillow is colored, or if the bib, pillowcase, hat and wristband are also intended to be colored.
Claim 9 is rendered indefinite as it is a partially narrative in format, is grammatically incorrect, and appears to be partially narrative in format.  Claim 9 currently reads, “wherein the colored pillow and accessory shall alert medical staff of one’s disease diagnosis categories for patient safety in event of nurses shortage and pandemic a color alerting system for Medication and treatment errors is very much needed”.  Examiner is interpreting the claim to be composed of two portions, the first, “wherein the colored pillow and accessory shall alert medical staff of one’s disease diagnosis categories for patient safety”. Examiner is interpreting the second portion (“in event of nurses shortage and pandemic a color alerting system for Medication and treatment errors is very much needed”) as making the statement that “in the event of a shortage of nurses during a pandemic, a color alerting system for medication and treatment errors is very much needed”. Per Examiner’s interpretation, the second portion does not carry patentable significance as it a statement of opinion.  For purposes of examination, Claim 9 is being interpreted as “wherein the colored pillow and accessory shall alert medical staff of one’s disease diagnosis categories for patient safety”. Please see MPEP 808.01(m) for proper claim construction. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 4-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claim(s) recite(s) subject matter within a statutory category as a process (claims 4-9) which recite steps of providing a color-coded accessory where the color is associated with a particular medical diagnosis, applying the color-coded accessory to a patient or in the visible vicinity of a patient, and exposing a healthcare professional to the color coded accessory (Step 1: Yes).
These limitations of Claims 4 and 9, as drafted, under the broadest reasonable interpretation, under the broadest reasonable interpretation, are directed to methods of organizing human activity. These steps of managing the distribution of a particular color coded accessory to a patient and showing the color coded accessory to a healthcare provider, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, the claims amount to organizing which human is given a particular type of color coded accessory and showing the color coded accessory to a healthcare provider to alert them of a medical diagnosis associated with the color of the accessory.   
If a claim limitation, under its broadest reasonable interpretation, is directed to methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as 5-6, 8-9, reciting particular aspects of how to manage distribution and showing of color coded accessories).  
This judicial exception is not integrated into a practical application. There are no additional elements present to integrate the abstract idea into a practical application. 
	Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-6, 8-9, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No).  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, there are no additional elements present in the claims to amount to significantly more than the judicial exception.  (Step 2B: No)
		Dependent claims 5-6, 8-9, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
		For the reasons stated, Claims 4-9 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shakir-Ferguson (US Publication 20170172236A1) in view of Varelas et. al. (US Publication 20200323905A1). 

Regarding Claim 1, Shakir-Ferguson discloses the following: 
	An accessory for a patient, comprising a color-coded accessory wherein the color code indicates a medical diagnosis ([0002] “The present application provides color-coded accessories such as pillows, pillow cases, and bibs and wristbands to be worn by a patient that indicate the medical diagnosis of the patient to a healthcare provider”), and
	the color-code indicating the medical diagnosis is selected from the Universal Chart group consisting of white-substance abuse, pink-diabetes, yellow- human immunodeficiency virus, blue-cancer, red-cardiac, green-respiratory, orange-tuberculosis, purple-seizure, […brown-Covid-19…], black-suicide watch, and red, white and blue — post-traumatic stress disorder ([0023] “accessories are color-coded to indicate the following medical diagnoses: white—substance abuse; pink—diabetes; yellow—human immunodeficiency virus; blue—cancer; red—cardiac; green—respiratory; orange—tuberculosis; purple—seizure; brown—psychotropic drug therapy; black—suicide watch, and red, white and blue—posttraumatic stress disorder (PTSD). These color codes for specific medical diagnoses are also used by the healthcare providers in the healthcare facility in the form of a chart, called a universal chart herein, which standardizes the specific colors associated with general diagnostic categories or specific medical diagnoses in the healthcare facility”).
	Shakir-Ferguson teaches using color-codes to indicate a variety of medical diagnoses, such as flu, cancer, HIV, and tuberculosis, but does not explicitly teach that one of the medical diagnoses represented by a color code is […brown-Covid-19…].  Varelas teaches that Covid-19, along with flu, tuberculosis, and HIV are infectious diseases (at [0256]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Varelas with teaching of Ferguson since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of Covid-19 as a medical diagnosis of the secondary reference(s) for any of the infectious diseases (flu, tuberculosis, HIV) or conditions of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  With respect to Covid-19 being assigned a “brown” color, Examiner notes this is design choice merely to distinguish over other health conditions, and carries no patentable significance.  

Regarding Claim 2, Shakir-Ferguson/Varelas teach the limitations of Claim 1.  Shakir-Ferguson further discloses wherein the color-coded accessory is a colored pillow, a bib, a pillow, a pillowcase and wristband used with a universal chart for infants and adults hospitalized or clinics during admissions ([0021] “The present invention solves these problems and provides color-coded accessories such as wristbands, bibs, and other wearables, and color-coded pillows and pillow cases wherein the color code is associated with a specific medical diagnosis. The color-coded accessory associated with a specific diagnosis is also provided to the healthcare provider in the form of a chart, called a universal chart herein, which standardizes the specific colors associated with general diagnostic categories in the healthcare facility”; [0042] “In another embodiment, a color-coded accessory is a color-coded bib worn by a patient with a specific medical diagnosis. Such bibs may be worn by patients of different ages such as infants, children, adults and the elderly”; Examiner notes that if color-coded bib may be used by infants and adults, it would be prima facie obvious that the other accessories could be used for both infants and adults).

Regarding Claim 3. Shakir-Ferguson/Varelas teach the limitations of Claim 3.  Shakir-Ferguson further discloses, wherein the colored pillow and items refer to the diagnose categories Universal Chart functioning as an alert system ([0009] “The color-coded accessories of the present invention provide a rapid, low-cost and effective visual means to alert a healthcare provider about the diagnosis of the patient upon entry into the patient's room and visualization of the color-coded accessory” – alerting a healthcare provider of a diagnosis reads on “alert system” using colors for a diagnosis; [0021] “The present invention provides color-coded accessories such as wristbands, bibs, and other patient wearables, and color-coded pillows and pillow cases wherein the color code is associated with a general diagnostic category or specific medical diagnosis. The color-coded accessory associated is also provided to the healthcare provider in the form of a chart, called a universal chart herein, which standardizes the specific colors associated with general diagnostic categories or specific medical diagnoses in the healthcare facility”).
	This is used as a second measurement of safety (Abstract “These accessories alert healthcare providers to the medical diagnosis of the patient and enhance patient safety by reducing medical errors during administration of treatments and medicines to the patients”; Examiner is interpreting “enhance patient safety” to read on “measurement of safety”).

Regarding Claim 4, Shakir-Ferguson discloses: 
	providing a color-coded accessory, wherein the color code is associated with a medical diagnosis selected from the group consisting of white-substance abuse, pink-diabetes, yellow- human immunodeficiency virus, blue-cancer, red-cardiac, green-respiratory, orange-tuberculosis, purple-seizure, […brown-Covid-19…], black-suicide watch, and red, white and blue-post-traumatic stress disorder and Covid-19 virus ([0023] “accessories are color-coded to indicate the following medical diagnoses: white—substance abuse; pink—diabetes; yellow—human immunodeficiency virus; blue—cancer; red—cardiac; green—respiratory; orange—tuberculosis; purple—seizure; brown—psychotropic drug therapy; black—suicide watch, and red, white and blue—posttraumatic stress disorder (PTSD). These color codes for specific medical diagnoses are also used by the healthcare providers in the healthcare facility in the form of a chart, called a universal chart herein, which standardizes the specific colors associated with general diagnostic categories or specific medical diagnoses in the healthcare facility”).
	Shakir-Ferguson teaches using color-codes to indicate a variety of medical diagnoses, such as flu, cancer, HIV, and tuberculosis, but does not explicitly teach that one of the medical diagnoses represented by a color code is […brown-Covid-19…].  Varelas teaches that Covid-19, along with flu, tuberculosis, and HIV are infectious diseases (at [0256]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Varelas with teaching of Ferguson since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of Covid-19 as a medical diagnosis of the secondary reference(s) for any of the infectious diseases (flu, tuberculosis, HIV) of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  With respect to Covid-19 being assigned a “brown” color, Examiner notes this is design choice merely to distinguish over other health conditions, and carries no patentable significance.  
 	applying the color-coded accessory to the patient or in the visible vicinity of the patient ([0045] “The intern enters the patient's room and observes a red wristband on the patient's wrist and a red pillow under the patient's head. The intern realizes that the red color indicates a cardiac patient and not a cancer patient” – color coded wristband has been applied to patient if it is on patient’s wrist; pillow under patient’s head reads on “vicinity of the patient”); and, 
	exposing the healthcare provider to the color-coded accessory, wherein the color-code alerts the healthcare provider to the medical diagnosis of the patient ([0021] “These color-coded accessories inform a healthcare provider about the diagnosis of the patient. Color-coded accessories have an unexpected benefit of preventing errors in administration of medicines and other treatments to a patient by visually alerting the healthcare provider to the diagnosis of the patient; see para. [0044] which discloses example of nurse entering patient room and observing a white wristband which indicates a diagnosis of substance abuse; see also paras. [0045]-[0046] which disclose examples of healthcare providers being exposed to a color-coded accessory and being alerted of medical diagnosis of patient).   

Regarding Claim 7, Shakir-Ferguson discloses the following: 
	providing a color-coded accessory, wherein the color code Chart is associated with a medical diagnosis selected from the group consisting of white-substance abuse, pink-diabetes, yellow-human immunodeficiency virus, blue-cancer, red-cardiac, green-respiratory, orange- tuberculosis, purple-seizure, brown-Covid-19, black-suicide watch, and red, white and blue-post- traumatic stress disorder ([0023] “accessories are color-coded to indicate the following medical diagnoses: white—substance abuse; pink—diabetes; yellow—human immunodeficiency virus; blue—cancer; red—cardiac; green—respiratory; orange—tuberculosis; purple—seizure; brown—psychotropic drug therapy; black—suicide watch, and red, white and blue—posttraumatic stress disorder (PTSD). These color codes for specific medical diagnoses are also used by the healthcare providers in the healthcare facility in the form of a chart, called a universal chart herein, which standardizes the specific colors associated with general diagnostic categories or specific medical diagnoses in the healthcare facility”; Examiner is interpreting “the color code chart” to be the universal chart per Specification);
	applying the color-coded accessory to the patient or in the visible vicinity of the patient ([0045] “The intern enters the patient's room and observes a red wristband on the patient's wrist and a red pillow under the patient's head. The intern realizes that the red color indicates a cardiac patient and not a cancer patient” – color coded wristband has been applied to patient if it is on patient’s wrist; pillow under patient’s head reads on “vicinity of the patient”); and,
	exposing a healthcare provider to the color-coded accessory, wherein the color-code alerts the healthcare provider to the medical diagnosis of the patient, thereby decreasing the probability of the health care provider administering an incorrect medication or treatment to the patient instead of providing enhancing patient safety ([0021] “ These color-coded accessories inform a healthcare provider about the diagnosis of the patient. Color-coded accessories have an unexpected benefit of preventing errors in administration of medicines and other treatments to a patient by visually alerting the healthcare provider to the diagnosis of the patient; see paras [0044]-[0046] which all discloses example of a healthcare provider entering patient room and observing a pillow/bib/wristband color which indicate a particular diagnosis and prevent healthcare provider from administering incorrect medication/treatment to patient upon verification of the color; Abstract, “These accessories alert healthcare providers to the medical diagnosis of the patient and enhance patient safety by reducing medical errors during administration of treatments and medicines to the patients”). 

Claim(s) 5, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shakir-Ferguson (US Publication 20170172236A1) in view of Varelas et. al. (US Publication 20200323905A1), further in view of Armor et. al. (US Publication 20150186615A1). 

Regarding Claim 5, Shakir-Ferguson/Varelas teach the limitations of Claim 4.  Shakir-Ferguson further discloses, wherein the color-coded accessory is a colored pillow, a bib, a pillowcase, a hat and wristband (Abstract, “The present invention provides color-coded accessories such as wristbands, bibs, and other patient wearables, color-coded pillows and pillow cases”).
	Shakir-Ferguson teaches using color-coded accessories including a pillow, bib, pillowcase, wristband, and “other patient wearables”, as shown above, but does not explicitly teach that the color-coded accessory is […a hat…].  Armor teaches, at [0100], that a hat is a type of wearable garment.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Armor with teaching of Shakir-Ferguson since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of a hat of the secondary reference(s) for “other patient wearables” of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 8, Shakir-Ferguson/Varelas teach the limitations of Claim 7.  Shakir-Ferguson further discloses wherein the color-coded accessory is a colored pillow, a bib, a hat, a pillowcase, and wristband with a universal chart for infants and adult patients ([0021] “The present invention solves these problems and provides color-coded accessories such as wristbands, bibs, and other wearables, and color-coded pillows and pillow cases wherein the color code is associated with a specific medical diagnosis. The color-coded accessory associated with a specific diagnosis is also provided to the healthcare provider in the form of a chart, called a universal chart herein, which standardizes the specific colors associated with general diagnostic categories in the healthcare facility”; [0042] “In another embodiment, a color-coded accessory is a color-coded bib worn by a patient with a specific medical diagnosis. Such bibs may be worn by patients of different ages such as infants, children, adults and the elderly”; Examiner notes that if color-coded bib may be used by infants and adults, it would be prima facie obvious that the other accessories could be used for both infants and adults).  
	Shakir-Ferguson teaches using color-coded accessories including a pillow, bib, pillowcase, wristband, and “other patient wearables”, as shown above, but does not explicitly teach that the color-coded accessory is […a hat…].  Armor teaches, at [0100], that a hat is a type of wearable garment.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Armor with teaching of Shakir-Ferguson since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of a hat of the secondary reference(s) for “other patient wearables” of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 9, Shakir-Ferguson/Varelas/Armor teach the limitations of Claim 8. Shakir-Ferguson further teaches wherein the colored pillow and accessory shall alert medical staff of one’s disease diagnosis categories for patient safety ([0002] “The present application provides color-coded accessories such as pillows, pillow cases, and bibs and wristbands to be worn by a patient that indicate the medical diagnosis of the patient to a healthcare provider. These color-coded accessories rapidly alert the healthcare provider to the medical diagnosis of the patient.  In this manner, the number of errors administering incorrect medicines and treatments is greatly reduced, thereby enhancing the safety of the patient.”) in event of nurses shortage and pandemic a color alerting system for Medication and treatment errors is very much needed (as stated above in 112(b) section, this portion of claim is narrative in format, unclear in meaning and appears to be a statement of opinion and as such, is not given patentable weight).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shakir-Ferguson (US Publication 20170172236A1) in view of Varelas et. al. (US Publication 20200323905A1), further in view of Collins (US Publication 20090199343A1). 

Regarding Claim 6, Shakir-Ferguson/Varelas do not explicitly teach, but Collins, which is directed to a portable breastfeeding pillow, does teach: 
	wherein the colored pillow is made from natural soft fabrics ([0027] “The portions of the nursing pillowcases that cover the area on which the baby lies while breastfeeding…are preferably made out of soft, absorbent, waterproof, natural fabric”).
	Shakir-Ferguson/Varelas teach a system of providing a color-coded accessory to a patient to identify a medical condition of the patient, in which the accessory may be a pillow/pillowcase. Shakir-Ferguson teaches that the color-coded wristband may be made of “fabric” (at [0032]-[0033]) but does not teach that the colored pillow is made of soft, natural fabric.  Collins teaches a pillow made of soft, natural fabric. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Ferguson with these teachings of Collins, to use pillows made from a natural, soft fabric, with the motivation of providing comfort for the baby (or patient) using the pillow (Collins at [0027]). 
	Per paragraph 23 in 112(b) section above, Examiner noted it was unclear what the last portion of the claim, “colored items use pillow, hat, bib and wristbands” was intended to convey in this claim or if it was a copy/paste error.  If Applicant intended to state that the pillow, hat, bib and wristbands are also made from soft, natural fabrics, Examiner notes that per KSR Rationale B, it would have been prima facie obvious to use soft natural fabric for these items, as taught by Collins, as it is merely simple substitution of known wearable elements.  



Conclusion

The following relevant art not cited is made of record: 
US Patent 8336239B2, which discloses color-coding the clasp of a wristband to indicate a condition of a patient to medical personnel. 
US Publication 20140189931A1, which discloses providing hospital gowns to patients in different colors in which a color of the gown corresponds to a condition of the patient wearing the gown. 
ISMP Article, “Confusion Over Meaning of Color-Coded Wristbands”, teaches providing a patient with a color-coded wristband to signal important medical information
American Hospital Association Quality Advisory titled “Implementing Standardized Colors for Patient Alert Wristbands” teaches hospital facilities using color-coded patient wristbands to alert caregivers to patient risks and conditions.  
Coloradoan article, “Socks that save lives: Hospitals putting an emphasis on fall prevention” teaches that patients’ socks at hospital socks are color-coded based on patient condition such as allergies, potential flight risk, and fall risk. 
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619